NUMBER 13-09-00278-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                     APPELLANT,

                                          v.

HOWARD BRUCE URE,                                                         APPELLEE.


                   On Appeal from the 24th District Court
                        of Victoria County, Texas.


                        MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Vela
                    Memorandum Opinion Per Curiam

      On May 19, 2009, the State of Texas filed a notice of appeal under article 44.01 of

the Texas Code of Criminal Procedure regarding two orders rendered by the Honorable

Kemper Stephen Williams on April 30, 2009. See TEX . CODE CRIM . PROC . ANN . art.

44.01(a)(5) (Vernon Supp. 2009). These orders (1) dismiss an indictment against Howard
Bruce Ure, and (2) disqualify the District Attorney of Victoria County and his assistants from

prosecuting the case and appoint an attorney pro tem. As stated herein, we dismiss this

appeal for want of prosecution.

                                        I. BACKGROUND

       The clerk’s record and a reporter’s record for this appeal were filed on July 1, 2009.

Additional reporter’s records were filed and the appellate record was completed on July 27,

2009. On September 15, 2009, the Clerk of this Court notified the State that its brief in the

above cause was due on August 26, 2009, and the brief had not been timely filed. The

Clerk further notified the State that if a satisfactory response for appellant’s failure to timely

file a brief was not received within ten days, this Court would order the trial court to conduct

a hearing to determine whether the State desired to prosecute its appeal. The State failed

to respond to this notice.

       On October 15, 2009, the Clerk of this Court again notified the State that the

appellant’s brief in the above cause became due on August 26, 2009 and that the brief had

not been filed. The Clerk requested that the State advise the Court as to the status of the

brief within ten days. The Clerk further notified the State that if it failed to file a response

within ten days, the appeal would be referred to the Court for appropriate action.

       On October 29, 2009, counsel for the State telephoned the Clerk’s office and

verbally notified the Court that she intended to file a brief and would do so as soon as

possible. However, the State did not file a brief.

       On November 18, 2009, the Clerk of the Court again notified counsel for the State

that the brief had been due on August 26, 2009 and that to date, the brief had not been

filed. The Clerk further notified counsel for the State that if a satisfactory response for its

                                                2
failure to timely file a brief was not received within ten days, the appeal would be subject

to dismissal.

       On December 18, 2009, counsel for the State telephoned the Clerk’s office and

reported that she would be filing a motion for extension of time to file the State’s brief, and

such motion for extension of time was filed on December 21, 2009. The State requested

an extension of time until January 20, 2010 to file its brief.

       On December 23, 2009, Howard Bruce Ure, the appellee herein, filed a response

in opposition to the State’s motion for extension of time and further filed a motion to

dismiss the appeal. This Court granted the State’s motion for extension of time to file its

brief until January 20, 2010, as requested, and denied appellee’s motion to dismiss the

appeal.

       Nevertheless, the State failed to file its brief in this matter. On February 8, 2010, the

Clerk notified the State that its brief had been due on January 20, 2010, and again

requested a satisfactory response for this failure. The Clerk notified the State that if a

satisfactory response was not received, the Court would order the trial court to immediately

conduct a hearing to determine whether the State desired to prosecute the appeal, or had

abandoned it, and to make appropriate findings and recommendations.

       On February 18, 2010, appellee filed his “Second Motion to Dismiss for Failure to

Prosecute.” On March 10, 2010, this Court ordered the “Second Motion to Dismiss for

Failure to Prosecute” to be carried with the case and abated the appeal and remanded it

to the trial court for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas

Rules of Appellate Procedure. See TEX . R. APP. P. 38.8(b)(2),(3). The Court directed the

trial court to make appropriate findings and recommendations concerning whether the

                                               3
State desired to prosecute this appeal; why the State had failed to file a brief; and whether

the State had effectively abandoned the appeal. The Court requested the trial court to

have prepared a record of the hearing on remand, the trial court’s findings and

recommendations, and any orders regarding the aforementioned issues, to be filed in this

cause as supplemental clerk’s and reporter’s records.

       On April 12, 2010, the Court received the supplemental clerk’s record and reporter’s

record containing the trial court’s findings on remand. The order containing the trial court’s

“Findings and Conclusions” recites, in part:

       1.     The State, as stated by [its counsel] desires to prosecute the appeal.

       2.     The State has failed to file its brief due to [its counsel’s] (unspecified)
              illness, her other commitments and a Connecticut Supreme Court
              opinion.

       3.     Despite [the State’s counsel’s] statements to the contrary, the State
              has effectively or constructively abandoned this appeal, particularly in
              light of the many opportunities the State has been given to file the
              brief. Consequently, this court respectfully recommends that the
              Court of Appeals dismiss this appeal for want of prosecution.

       Upon reinstatement of this cause following remand, the State filed a response to

appellee’s motion to dismiss and further filed a motion to consolidate this appeal with a

pending original proceeding.

                                         II. ANALYSIS

       When the State prosecutes an appeal pursuant to article 44.01 of the Code of

Criminal Procedure but does not file a brief, appellate courts hold that the State’s failure

to file a brief constitutes abandonment of the appeal. State v. Garza, 88 S.W.3d 353, 354

(Tex. App.–San Antonio 2002, no pet.) (per curiam); State v. Palacios, 968 S.W.2d 467,

468 (Tex. App.–Fort Worth 1998, no pet.) (per curiam); State v. Crawford, 807 S.W.2d 892,

                                               4
893 (Tex. App.–Houston [1st Dist.] 1991, no pet.); State v. Sanchez, 764 S.W.2d 920, 921

(Tex. App.–Austin 1989, no pet.); see Siverand v. State, 89 S.W.3d 216, 219 f.2 (Tex.

App.–Corpus Christi 2002, no pet.); see also TEX . R. APP. P. 38.8(a)(1), 42.3(b). These

courts have not applied rule 38.8(b) of the Texas Rules of Appellate Procedure, which

requires abatement and remand for the trial court to conduct a hearing on the prosecution

of the appeal, to cases where the State is exercising its right to appeal under article 44.01.

Garza, 88 S.W.3d at 354; Palacios, 968 S.W.2d at 468; Sanchez, 764 S.W.2d at 921.

Rule 38.8 plainly was “intended to protect the interests of a criminal defendant-appellant.”

Palacios, 968 S.W.2d at 468 (citing Sanchez, 764 S.W.2d at 921). While we applied the

procedures described in rule 38.8(b) to the State in the instant case, we agree with our

sister courts that such hearings are not necessary or required in all cases.

       The State’s brief was more than six months overdue when this Court remanded the

cause to the trial court for a hearing on the prosecution of the appeal. The Court gave the

State multiple opportunities to file its brief, but the State did not. The trial court has

recommended that this appeal be dismissed for want of prosecution. Based on the

proceedings herein and the applicable law, the Court concludes that this appeal should be

dismissed for want of prosecution.

                                      III. CONCLUSION

       The Court, having examined and fully considered the documents herein, the

appellee’s second motion to dismiss and the response thereto, and the trial court’s findings

and conclusions, is of the opinion that this appeal should be dismissed for want of

prosecution. Accordingly, we GRANT the appellee’s second motion to dismiss and



                                              5
DISMISS the appeal for want of prosecution. The State’s motion to consolidate this cause

with our appellate cause 13-10-00213-CR is DISMISSED AS MOOT.

      It is so ORDERED.



                                                PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Delivered and filed the
11th day of May, 2010.




                                            6